internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-118326-00 date date re legend settlor spouse daughter daughter grandchild trust family_trust family_trust state date date date dollar_figurex dear this is in response to your letter of date and prior correspondence in which you request a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to the proposed modification to trust on date settlor created trust an irrevocable inter_vivos_trust for the benefit of spouse and settlor’s issue article iii section dollar_figure of trust provides that after the death of settlor trustees will pay to or for the benefit of spouse an amount that will have the same purchasing power as dollar_figurex had in the month and year of the execution of trust in case of remarriage or divorce spouse ceases to be the income_beneficiary and trust is to be administered as if spouse had died trustees may invade principal to make the required_payments the trustees may make discretionary payments of income to settlor’s daughters at any time providing that the income payments do not unreasonably divert working funds from plr-118326-00 the business of the trust estate any payments must be made equally to daughter and daughter any undistributed_income is to be accumulated and added to principal section dollar_figure provides that during the life of spouse the trustees may invade principal for spouse’s health maintenance or support in addition trustees may invade principal for the benefit of daughter and daughter their spouses and their children for their health support and maintenance section dollar_figure provides that after spouse’s death the trustees at their discretion are to pay or apply for the benefit of daughter and daughter up to the total net_income of trust for their proper care maintenance or support any undistributed_income is to be added to principal payments made under this paragraph need not be equal and any payments are not to be deducted from daughter or daughter 2's distributive_share of principal on termination of trust the trustees may in their discretion distribute principal to daughter and daughter if they are in need of funds for their proper care maintenance or support section dollar_figure provides that at the death of either daughter trust is to be divided into two equal shares one share is to remain in trust for the benefit of the surviving daughter the other share is to be held in trust for the benefit of the then living children of the deceased daughter and for the then surviving issue of any deceased child or children of the deceased daughter at the death of the surviving daughter that daughter’s share is to be held in trust for the benefit of the then living children of the deceased daughter and for the then surviving issue of any deceased child or children of the deceased daughter if no issue survive the first daughter to die her share of the trust estate will be added to the other daughter’s share if both daughters die without leaving issue the trust estate will terminate and be distributed to the then living heirs of settlor according to the laws of descent and distribution in state section dollar_figure provides that after a daughter’s death the trustees are directed to pay to or apply for the benefit of such deceased daughter’s child or children the net_income of that share of trust as the trustees in their discretion deem necessary or advisable for the proper care maintenance support and education of such child or children the balance of the net_income that is not distributed during the year is to be accumulated and added to principal section dollar_figure provides that each share of trust terminates when no child of a deceased daughter is living who is under age on termination of a share one equal share is to be distributed to each child then surviving of the deceased daughter and one equal share is to be distributed to the surviving issue of each deceased child of the deceased daughter per stirpes after spouse’s death the trustees may invade principal for the benefit of grandchildren for their care maintenance support or education plr-118326-00 article viii section dollar_figure provides that if any of the individuals appointed as trustees fail to qualify or act as co-trustees for any reason settlor shall appoint a successor trustee should any individual trustee fail to qualify or cease to act after the death of settlor the remaining individual trustee and the corporate trustee shall agree upon and appoint a successor trustee section dollar_figure provides that if the corporate trustee should fail to qualify or cease to act as co-trustee for any reason the two individual co-trustees shall agree upon the appointment of a corporate trustee article x provides that if trust does not terminate earlier trust will terminate years after the death of the last survivor of settlor and all issue of settlor living as of the date trust becomes irrevocable settlor died on date spouse disclaimed her interest on date daughter and daughter are the current income beneficiaries of trust daughter and grandchild are the current trustees the trustees propose to partition trust into family_trust and family_trust to allow each family to separately manage the trust assets of that family’s respective trust the trust provisions of the new trusts will be identical to trust except for a modification to the trustees provisions to provide that an individual trustee may serve alone or may appoint a successor corporate trustee you have requested the following rulings the partitioning of trust into family_trust and family_trust will not a shift a beneficial_interest in trust to any beneficiary who occupies a lower generation as defined in than the person or persons who held the beneficial_interest prior to the partition b extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in trust or c result in a deemed contribution being made to family_trust or family_trust the partitioned trusts family_trust and family_trust will have the same status as trust for gst purposes under b a of the tax_reform_act_of_1986 the act and sec_26_2601-1 of the generation-skipping_transfer_tax regulations you represent that trust was created before date and that there have been no additions to trust after that date sec_2601 imposes a tax on every generation-skipping_transfer plr-118326-00 section b a of the act and sec_26_2601-1 provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 b or c relating to property includible in the grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by b a of the act a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy paragraphs b i a b or c of this subsection by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if - the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust in this case trust was created and irrevocable before date also it is represented that no additions have been made to trust since date consequently trust is currently exempt from gst tax the proposed division of trust into two trusts will not shift any beneficial_interest in trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division in addition the proposed division of trust will not extend the time for vesting of any beneficial_interest in the trusts beyond the period provided for in the original trust further the modification will not result in a deemed contribution to family_trust or family_trust accordingly based on the facts submitted and the representations made the two trusts resulting from the division of trust will be treated for gst tax purposes as trust and will not be subject_to the provisions of chapter plr-118326-00 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion regarding the tax consequences of spouse’s disclaimer in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to the taxpayer this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent enclosure copy for purposes sincerely yours lorraine e gardner acting senior technician reviewer office of the associate chief_counsel passthroughs and special industries
